FILED
                            NOT FOR PUBLICATION                             JUL 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-17669

               Plaintiff - Appellee,             D.C. Nos.    4:08-cv-00180-DCB
                                                              4:03-cr-00717-DCB
  v.

LEONEL ERNESTO VILLASENOR,                       MEMORANDUM *

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Federal prisoner Leonel Ernesto Villasenor appeals pro se from the district

court’s judgment denying his motion to vacate, set aside, or correct his sentence

under 28 U.S.C. § 2255. We have jurisdiction under 28 U.S.C. § 2253, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Villasenor contends that he received ineffective assistance of counsel

because his counsel failed to advise him of the effect of his career offender status

on his potential sentence before he rejected plea offers. The district court did not

err by determining that Villasenor was advised of the effect on his sentence.

Therefore, Villasenor’s contention fails. See Strickland v. Washington, 466 U.S.

668, 687-88 (1984); see also United States v. Leonti, 326 F.3d 1111, 1120-22 (9th

Cir. 2003).

      Villasenor also contends that he received ineffective assistance because his

counsel failed to challenge on direct appeal the denial of his motion to suppress

certain statements. This contention fails because his counsel was not deficient in

failing to challenge the denial of the motion, and Villasenor cannot demonstrate

prejudice because this issue did not have a reasonable probability of prevailing on

appeal. See United States v. Baker, 256 F.3d 855, 862-63 (9th Cir. 2001).

      Contrary to Villasenor’s contention, the district court did not abuse its

discretion in denying his 28 U.S.C. § 2255 motion without an evidentiary hearing.

See Shah v. United States, 878 F.2d 1156, 1160 (9th Cir. 1989).

      AFFIRMED.




                                           2                                      08-17669